 In theMatterOf AMERICAN SPECTACLE Co. INC.andUNITED OPTICALWORKERS UNION, LOCAL208,C.I.O.In the MatterOf AMERICAN SPECTACLE CO. INC.andOPTICAL WORKERSUNION, LOCAL 22732, A. F. OF L.Cases Nos. R-4786 and R-4787, respectively.-Decided February8,1943Jurisdiction:sun glasses and gogglesmanufacturingindustry.Investigation and Certification of Representatives:existence of question:stipu-lation that Company refused to grant either of competing organizations recog-nition until certified by the Board; election necessary.Unit Appropriate for Collective Bargaining:factory employees at Company'stwo plants found to constitute an appropriate unit notwithstanding request ofone of organizations involved for a single-plant unit,when the two plantsconstituted a single interrelated enterprise.Mr. Julian C. Soria,of New York City, for the Company.Boudin, Cohen & Glick-stein,byMr. Victor Rabinowitz,of NewYork City, for the C. I. O.BuitenkantcCCohen,byMr. Jacques Buitenkant,of New York City,for the A. F. of L.Mr. Robert Silagi,of counsel to theBoard.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by United Optical Workers Union, Local208, C. I. 0., herein called the C. I. 0., and by Optical Workers Union,Local 22732, A. F. of L., herein called the A. F. of L., alleging thatquestions affecting commerce hadarisen concerningthe representa-tion of employees of American Spectacle Co. Inc., herein called theCompany, the National Labor Relations Board consolidated the casesand provided for an appropriate hearing upondue notice before HelenF. Humphrey, Trial Examiner. Said hearing was held at New YorkCity on January 20, 1943. The Company, the C. I. 0., and the A. F.of L. appeared, participated, and were afforded full opportunity tobe heard, toexamine and cross-examine witnesses,and to introduce47 N. L.It.B., No. 48.377 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Spectacle Co. Inc., is a New York corporation having itsprincipal office and place of business at 136 West 52nd Street, NewYork City, and maintaining a branch factory at 518 West 57th Street,New York City. Since 1921, when it was incorporated, the Companyhas been continuously engaged in the business of manufacturing sunglasses andgoggles.During the 6 months preceding the hearingit purchasedraw materialsvalued inexcessof $10,000, 90 percent ofwhich was shipped to it from points outside the State of New York.During thesameperiod the Company manufactured finished productsvalued inexcess of$10,000, 90 percent of which was shipped to pur-chasers outside the State of New York. The Company producesmaterialsfor war purposes.The Company admits that it isengaged in commercewithin themeaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Optical Workers Union, Local 208, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.OpticalWorkers Union Local 22732, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question affecting representation hasarisen in that both unions requested collective bargaining rights ofthe Company, which has refused to recognize either organization untilone of them is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that both unions represent a substantial numberof employees in the unit hereinafter found appropriate.'1 The Rexiohal Director reported that the C.I.O. submitted 60 cards which bore appar-ently genuine original signatures and were dated between November 13 and 24, 1942;that 34 of the cards submitted were signed by persons whose names appeared on the Com-pany's pay roll of December 17, 1942; that 4 of the 34 cards were signed by persons in the52nd Street plant which had 42 employees as of the pay-roll date ; and that 30 cardsbore the names of persons working in the 57th Street plant which had 76 employees.The Regional Director also reported that the A.F. of L. submitted 57 cards all ofwhich bore apparently genuine original signatures are were dated between November 17 AMERICAN SPECTACLE CO. '.INC.379We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that a unit consisting of all factory employees,including printing employees and porters and excluding supervisoryand clerical employees, is appropriate.The A. F. of L. contends,however, that employees within the agreed classifications employedat both the 52nd Street and 57th Street plants together constitute asingle appropriate unit.The Company also prefers a single unitincluding employees of both plants, whereas the C. I. v0. contendsthat the unit should be confined to employees in the 57th Street plant.On December 31, 1941, the Company entered into a closed-shop con-tract with the C. I. 0., which expired on December 31, 1942. Thecontract covered only employees at the 52nd Street plant, which wasthe sole plant the Company then operated.In August 1942 the Company received war contracts which neces-sitated the expansion of its personnel.At first the Company at-tempted to keep its production unit intact by leasing additional spacein the building housingits originalfactory on 52nd Street.When theproblem of additional space became still more acute, however, itrented space in the 57th Street building and placed there many of theemployees who had formerly worked in the 52nd Street plant alongwith newly hired employees. Since that time production in bothplants has progressedalong similar lines.Some operations, such assewing, assembling, and inspecting are performed in both plants, whileothers, notably edging lenses, which requires the use of a particularkind of machine, are performed at the 52nd Street plant and the mate-rialsthen taken to the 57th Street plant where they are furtherprocessed.Hiring is done at both plants but employees hired at oneplantare sometimes assignedto the other..The clerical, managerial,and top supervisory functions are performed at, and personnel mat-terscontrolled from, the 52nd Street plant.A single pay roll ismaintainedfor both plants and the same wage scales and vacationprivileges prevail at both plants.Employeesare sometimes trans-ferred from one plant to the other depending upon the nature of thework to be done.The above facts show that the two plants constitutea single inter-related enterprise, characterized by a close interrelation and inter-dependence of functions and operations, interchange of employees, andand December 10, 1942; that 43 of the cards were signed by persons whose names appearedon the pay roll of December 17, 1942; that two of the 43 cards were signed by personsemployed in the 52nd Street plant and that 41 cards bore the names of persons workingin the 57th Street plant. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDuniformity of policy and control.There also exists a clear communityof interest among the employees of both plants due to similarity ofwork, wage scales, and working conditions. In view of these cir-cumstances we find that a single unit composed of employees of bothplants is appropriate.We find that all factory employees of the Company at its 52nd Streetand 57th Street plants, including printing employees and porters, butexcluding supervisory and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to. ascertain representa-tives for the purposes of collective bargaining with American SpectacleCo. Inc., New York City, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 10,of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey will ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by United Optical Workers Union, Local 208,affiliated with the Congress of Industrial Organizations, or by OpticalWorkers Union, Local 22732, affiliated with the American Federationof Labor, for the purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.